IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOSEPH W. PILCHESKY,                            : No. 99 MM 2020
                                                :
                    Petitioner                  :
                                                :
                                                :
             v.                                 :
                                                :
                                                :
MARYLOU RAINONE, D.O.; GEISINGER                :
GENERAL SURGERY POTTSVILLE, A/K/A               :
GEISINGER MEDICAL CENTER,                       :
GEISINGER HEALTH, GEISINGER                     :
HOSPITAL AND/OR GEISINGER MEDICAL               :
GROUP                                           :


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of August, 2020, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.